 



Exhibit 10.6
GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 | TEL:
(212) 902-1000
EXECUTION COPY
March 11, 2008
To: NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000
Re: Call Option Transaction
     This letter agreement (the “Amendment”) amends the terms and conditions of
the Transaction (the “Transaction”) entered into between Goldman, Sachs & Co.
(“Bank”) and NuVasive, Inc. (“Counterparty”), pursuant to a letter agreement
dated March 3, 2008 (the “Confirmation”) pursuant to which Counterparty
purchased from Bank a Number of Options equal to 200,000 in connection with the
issuance by Counterparty of USD 200,000,000 principal amount of 2.25%
Convertible Senior Notes due 2013 (the “Initial Convertible Notes”). This
Amendment relates to, and sets forth the terms of, the purchase by Counterparty
from Bank of an additional Number of Options (the “Additional Number of
Options”) in connection with the issuance (the “Additional Convertible Notes
Issuance”) by Counterparty of an additional USD 30,000,000 principal amount of
2.25% Convertible Senior Notes due 2013 (the “Additional Convertible Notes”, and
together with the Initial Convertible Notes, the “Convertible Notes”) to the
initial purchasers of the Convertible Notes.
     Upon the effectiveness of this Amendment, all references in the
Confirmation to (i) the “Number of Options” will be deemed to be to the Number
of Options as amended hereby, (ii) the “Transaction” will be deemed to be to the
Transaction, as amended hereby, and (iii) “Convertible Notes” will be deemed to
include the Additional Convertible Notes. Except to the extent specified below,
all other provisions of the Confirmation shall apply to the Additional Number of
Options as if such Additional Number of Options were originally subject to the
Confirmation. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Confirmation.

The terms relating to the purchase of the Additional Number of Options are as
follows:   1.   The “Trade Date” with respect to the Additional Number of
Options will be March 11, 2008.   2.   The “Number of Options” for the
Transaction will be “230,000” reflecting an addition of 30,000 Additional Number
of Options.   3.   The “Premium” for the Transaction will be “$22,879,250”
reflecting an increase of the premium payable by Counterparty to Bank in the
amount of $2,984,250 for the Additional Number of Options.   4.   Each of Bank
and Counterparty hereby repeats the representations, warranties and agreements
made by such party in the Confirmation, with respect to the Amendment or with
respect to the Confirmation, as amended by the Amendment, as the context
requires.   5.   Except as amended hereby, all the terms of the Transaction and
provisions in the Confirmation shall remain and continue in full force and
effect and are hereby confirmed in all respects.   6.   This Amendment may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if all of the signatures thereto and hereto were upon the
same instrument.   7.   The provisions of this Amendment shall be governed by
the New York law (without reference to choice of law doctrine).


 



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Amendment carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to the Transaction, by manually signing this
Amendment or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.
Very truly yours,
Goldman, Sachs & Co.
By: David G. Goldenberg          
Authorized Signatory
Name: David G. Goldenberg
Accepted and confirmed
as of the Trade Date:
NuVasive, Inc.
By:/s/ Kevin C. O’Boyle          
Authorized Signatory
Name: Kevin C. O’Boyle

 